Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: appearing first in ¶ [0013], and repeated throughout the specification, Applicant states that “a ratio of a thickness of the ceramic substrate [L1] to a thickness of the heat-radiating element [L2] is in a range of 1:2 to 1:50,” which is to say that L1:L2 lies in the range of 1:2 to 1:50, i.e., the thickness of the heat-radiating element ranges from twice to 50 times the thickness of the ceramic substrate, which is the inverse of the ratio plainly intended.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, as discussed above, “a ratio of a thickness of the ceramic substrate [L1] to a thickness of the heat-radiating element [L2] is in a range of 1:2 to 1:50,” i.e., L1:L2 lies in the range of 1:2 to 1:50, making the heat-radiating element from twice to 50 times as thick as the ceramic substrate, which is the inverse of the intended ratio, rendering the claims indefinite. Claim 11 contains the same error.
	Claim 2, at lines 2-5, recites “convex in at least one direction of a 1-1 direction and a 1-2 direction; the 1-1 direction includes a direction from the heat-radiating element toward one surface of the ceramic substrate...” If the “1-1 direction” merely “includes a direction from the... element toward one surface of the... substrate” (Exr’s emphasis), then because “a direction” is just one of an undefined plurality, and the structure of which “one surface” is part is undefined, the 1-1 direction is arbitrary, and therefore indefinite. The “1-2 direction” is likewise indefinite.
Also in claim 2, at lines 6-7, “the other surface of the ceramic substrate” lacks an antecedent basis. Structure implicating just the two surfaces recited here, and their relationship, has not been recited. Claim 15 contains the same deficiency.
	Claim 3 ends with “...the heat-radiating element is convex in alternately.” (Exr’s emphasis) This is evidently missing text, and thus indefinite. Claim 16 contains the same error.
	Claims 8 and 18 recite the ceramic substrate to include “Al,.. (ZTA), and SiN.” The specification, however, specifies only “alumina,.. (ZTA), SiN” (Exr’s emphasis). This raises the question: which is intended in the claims, the metal, aluminum or the ceramic, alumina (aluminum oxide)? Since Applicant evidently contemplates electrically insulating ceramic substrates, the examiner will assume Applicant intended to claim alumina.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. 5,560,851 to Thimm et al (Thimm).
Referring to Figure 2, , Thimm discloses, as recited in claim 1, “a ceramic substrate [1]; a heat-radiating element [6]... in the ceramic substrate [1]; a first electrode terminal [8]... connected to one end of the heat-radiating element [6]; and a second electrode terminal [8]... connected to the other end of the heat-radiating element [6]” (see 4:41-54 & 5:23-32, “column:lines”). Since the ceramic substrates of Thimm are 0.8 mm thick before sintering (4:17), and decrease to about 78% of their original thickness by sintering (5:4-5, a stack of four substrates shrinks from 3.2 mm to 2.5 mm), the thickness of the finished heating element of Example 2 is about 1.25 mm. The heat-radiating element of Thimm 6, of original thickness 5 – 100 microns (2:48-49), likewise decreases to about 4 – 78 microns (2:65 – 3:5). Hence the ratio of the thickness of the heat-radiating element [L2] to the thickness of the ceramic substrate [L1] is 1:16, which falls within the recited range of 1:2 to 1:50.
As recited in claim 2, because the heat-radiating film of Thimm is printed on a flat ceramic sheet, it necessarily forms a convex structure, protruding from the ceramic sheet.
As recited in claim 8, Thimm discloses an alumina substrate (4:1-5).
As recited in claim 9, Thimm discloses a heating element comprising Mo or W (2:23-26).
Claim Rejections - 35 USC § 103
Claims 4-7, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thimm in view of KR 10-2012-0013558 to Dong-Ah (DA).
Addressing first claim 11, the other of the two independent claims, the claim differs from Thimm only in calling for “a case” and “a power module... connected to the heat-radiating module.” DA discloses, at the abstract, Figs. 1, 7 & 8, and ¶ [0108] of the 
It would have been obvious to use the heating elements of Thimm in the air heater of DA, since the printed heating elements of Thimm are smaller and more efficient than the PTC heaters of DA, critical advantages for electric cars. Thus combined, considering now claims 4-6 and 17, which differ from Thimm in calling for “a heat diffusion plate... on... an upper portion and a lower portion of the ceramic substrate,” the adapted ceramic/heat emitting rods of Thimm (Fig. 2) would replace the PTC heaters (Fig. 8, at 12) of DA, between the heat diffusion plates 11 of DA (Fig. 8). 
Regarding claim 7, having established a motivation to combine Thimm and DA, the heat diffusion plates of DA are made of the same material and thus have the same thermal expansion coefficient. 
Claims 10 and 20 differ from Thimm only in calling for the ceramic/heat emitting rod thickness to be 1 mm or less. Noting that Thimm discloses a thickness of 1.25 mm, merely forming a rod thickness of 1 mm does not patentably distinguish the claim from the prior art. It would have been obvious to decrease the rod thickness by 0.25 mm, or more, depending strictly and routinely on power and strength requirements for the heater. In an electric vehicle, minimizing the size and weight of components is a general imperative, rendering the smaller thickness obvious.
Claim 12 differs from Thimm in calling for a power module with “a substrate part; a heat sink connected to the substrate part; and a ventilation part through which a fluid [i.e., air] flows.” The power module of DA includes a substrate part (element 90, Figs. 1 
As recited in claim 13, DA (in the combination with Thimm already shown to be obvious) uses a plurality of heating rods (10, 11), a plurality of radiation fins (20), a connection terminal (140) that connects the heating rods to the power module. Such an assembly is required to provide power to the heating rods. The recited “gaskets disposed on [both]... side[s] in the case” are either inherent in DA to seal the inlet and outlet against air flow into the case, or they would have been obvious for just this reason.
As recited in claim 14, the case of DA has “an inlet; and an outlet... opposite to the inlet,” i.e., the two faces of the assembly (100, Fig. 1), and of the ventilation part (120), its two downward tabs at least, is “adjacent to the heat-radiating module” (Fig. 1, at 100). The case assembly of DA, again, already shown to be obvious to combine with the heating rods of Thimm.
Claims 15, 18 and 19, repeat the limitations respectively of claims 2, 8 and 9 treated above, already disclosed by Thimm.
Allowable Subject Matter
Claims 3 and 16 appear to be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        12/3/21